Citation Nr: 0024727	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-03 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether the residuals of fractures of the left femur, left 
humerus, left radius, a ruptured gallbladder, fractured ribs 
with pneumothorax, a concussion, and dental trauma were 
incurred in the line of duty.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from June 1974 to June 1977.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Albuquerque, New Mexico.  Following a personal 
hearing before the undersigned Member of the Board, the case 
was remanded to the RO for further development in May 1999.  


REMAND

The appellant contends that the injuries he sustained as a 
result of an in-service one-car motor vehicle accident (MVA) 
on October 25, 1975, were incurred in the "line of duty" 
and were not due to his own willful misconduct.  In May 1999, 
the Board remanded the case and directed the RO to attempt to 
obtain the veteran's inpatient treatment records from his 
one-week hospitalization at a civilian hospital immediately 
following his MVA in October 1975, as well his subsequent 
hospitalization at the military hospital on Fort Carson from 
November 1975 to April 1976.  The RO was also directed to 
obtain the veteran's service personnel and disciplinary 
records as well as any civilian police reports related to the 
MVA.  

Review of the record subsequent to the Remand shows that the 
RO attempted to comply with each directive of the Board's May 
1999 Remand except to request the veteran's in-patient 
service medical records (SMRs) for his hospitalization from 
November 1975 to April 1976.  Because of the unavailability 
of the records from the civilian medical facility and police 
authorities, the Board finds that these in-patient SMRs might 
be pertinent to the issue in contention.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the remand orders of the Board or 
the Court are not complied with, the Board errs in failing to 
insure compliance.  See Stegall v. West, 11 Vet. App. 268 
(1998).  In addition, the Court has recently held that the VA 
has a duty to obtain all service medical records and VA 
medical records prior to adjudication of the claim.  See 
McCormick v. Gober, No. 98-48 (U.S. Vet. App. Aug. 18, 2000) 
(held that the "Immediate Development" provisions of VBA 
Letter 20-99-60 have the force of law so as to require that 
VA request copies of SMRs and VA medical records prior to 
making a determination as to whether a claim is well 
grounded.).

Therefore, the Board finds that the case must be remanded for 
compliance with the directives of the Board's earlier remand 
prior to further appellate review.  

Accordingly, the case is remanded to the RO for the 
following:

The RO should make another attempt 
through official channels to secure all 
the veteran's SMRs, and particularly his 
inpatient SMRs from the hospitalization 
at the military hospital at Fort Carson, 
Colorado from November 1975 to April 
1976.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




